DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed April 29, 2022 have been entered into the file. Currently, claim 1 is amended and claim 4 is cancelled, resulting in claims 1-3 and 5-6 pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP 2013-072141)1,2,3 in view of Lawrence (US 2013/0192189) and Ulrich (US 2010/0297905). Supporting evidence provided by Fitzer (“Recommended Terminology for the Description of Carbon as a Solid”).
With respect to claims 1-2, Kubo teaches a base cloth for synthetic leather and synthetic leather using the same (paragraph [0001]). The invention of Kubo has a double-sided knitted structure using a yarn containing flame-retardant fibers having a critical oxygen index (LOI value) of 25 or more and cellulosic fibers and is a base cloth for synthetic leather having a LOI value of 25 or more (paragraph [0006]). The invention of Kubo further comprises a water-based polyurethane adhesive layer and a water-based polyurethane skin layer on the synthetic leather base fabric, in that order (paragraph [0009]). The adhesive layer may contain a flame retardant (paragraph [0042]). Kubo further teaches the flame-retardant fiber is one or more selected from aramid fiber, polyphenylene sulfide fiber and vinyl chloride-based fiber (the flame retardant fiber being different from the carbon fiber) (paragraph [0007]). Kubo further teaches the it is preferable that the yarn used for knitting the knitted body has a thickness of about 20 to 40 count (paragraphs [0014], [0046]).
Kubo is silent as to the base fabric including a carbon fiber.
Lawrence teaches spun yarns produced from recycled carbon fibers that include at least one other fiber which may be any natural or synthetic polymer (paragraphs [0001], [0013], [0049]). The recycled carbon fiber content of the spun yarn can be from 0.1-99%, preferably 30-80% by weight (paragraph [0014]). The strips have sufficient strength to be used in knitting (paragraph [0022]). Carbon fiber has high tensile strength, low weight, and low thermal expansion making it useful in many industries (paragraphs [0002]-[0003], [0008]). The yarn spun from recycled carbon fiber shows the required degree of strength and durability (paragraphs [0059]-[0060]).
Since both Kubo and Lawrence teach mixed fiber fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knitted structure of Kubo to include 30-80 wt% carbon fiber in order to provide a fabrics that have increased strength and durability yet are light in weight. According to the IUPAC definition, carbon fibers are filaments consisting of at least 92 wt% (mass fraction) carbon, usually in the non-graphitic state (Fitzer; “Carbon Fiber”, page 481). Therefore, it is reasonable to presume the carbon fiber of Lawrence is at least 92 wt% carbon.
The limitation “the carbon fiber being obtained by subjecting a carbon fiber precursor to heat carbonization treatment” is a method limitation and does not determine the patentability of the product unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presented evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kubo in view of Lawrence discloses a carbon fiber.
Kubo further teaches the amount of flame retardant fibers used in the knitted body is preferably equal to or more than the amount of cellulose-based fibers used, and the ratio of the flame-retardant fibers to the total mass of the yarns constituting the knitted body is 60% by mass or more and 90% by mass or less (paragraph [0014]). This results in a cellulose-based fiber amount in the knitted body of 10-40% by mass. Since the amount of flame retardant fibers is greater than the amount of cellulose-based fibers used in the knitted body, when the carbon fibers are taken into account the amount of flame retardant fibers and carbon fibers will necessarily be greater than the amount of cellulose-based fibers in the knitted body.
The amount of cellulose-based fiber and carbon fiber in the knitted fabric range of Kubo in view of Lawrence substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kubo, because overlapping ranges have been held to establish prima facie obviousness.
Kubo in view of Lawrence is silent as to the knitted body having an interlock knitted structure.
Ulrich teaches a blend of lyocell fibers and flame resistant fibers to make flame resistant fabrics (paragraph [0002]).  The flame resistant fibers is not modacrylic, and may be aramid or polyphenylene sulfide (paragraph [0018]). The textile may be made in any manner including but not limited to being woven, non-woven, or knitted (paragraph [0015]). Knitted fabrics include jersey, rib, fleece, and interlock constructions (paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the different constructions of knit known for use in knitted flame resistant fabrics (jersey, rub, fleece, interlock), in order to determine which provides the desired protection, drape, and comfort. See MPEP 2143.

With respect to claim 5, Kubo in view of Lawrence and Ulrich teaches all the limitations of claim 1 above. Kubo further teaches that a water-based urethane dry foam layer (intermediate layer) may be placed between the water-based polyurethane adhesive layer and the water-based polyurethane skin layer (paragraph [0017]).

With respect to claim 6, Kubo in view of Lawrence and Ulrich teaches all the limitations of claim 5 above. Kubo further teaches the water-based urethane dry foam layer (intermediate layer) may include flame retardants (paragraph [0028]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JP 2013-072141)4,5,6 in view of Lawrence (US 2013/0192189) and Ulrich (US 2010/0297905) as applied to claim 1 above, and further in view of Yoshida (US 2014/0363611)3.
With respect to claim 3, Kubo in view of Lawrence and Ulrich teaches all the limitations of claim 1 above.
Kubo in view of Lawrence and Ulrich is silent as to the carbon fiber comprising one or more selected from the group consisting of a polyacrylonitrile-based fibers, a pitch-based fibers, and a phenolic fiber.
Yoshida teaches a flame retardant planar element which is suitable for interior materials of vehicles, wall materials, ceiling materials, and materials of furniture, including a flor covering (paragraph [0001]). The flame retardant planar element include a backing material layer comprise of a mixture of at least one of a pitch-based carbon fiber or a PAN-based carbon fiber and a polyester-based carbon fiber (paragraph [0026]). This forms a backing material with aggregate strength, flexibility, and elasticity in its manufacturing process since oxidized acrylic fibers have moderate strength and elasticity (paragraph [0129]). The carbon fibers are obtained after a carbonization process (paragraph [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try the known types of carbon fibers (PAN, pitch, polyester), in order to determine which provides the desired strength and flexibility. See MPEP 2143.

	
Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant’s arguments filed on April 29, 2022 have been fully considered and are not persuasive.

On page 5 of the response Applicant submits unexpected results over Kubo.
The Examiner respectfully disagrees. Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
With respect to (i), while the specification discusses Kubo in the background, there is no indication that Comparative Examples 1 and 2 are representative of Kubo as alleged by Applicant. Therefore, the results of the inventive Examples do not fairly compare with Kubo. With respect to (ii), the claim is broader in scope in at least the materials used in the yarn, the specific count used, the LOI value of the flame retardant yarn, the thickness of the body, the basis weight of the body, the composition of the adhesion layer, the composition of the skin layer, etc. With respect to (iii), Applicant has stated that the results are unexpected but has not established why the results are unexpected.

The remainder of the arguments have been considered but are moot because the new ground of rejection does not rely on the prior combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Machine translation used as reference
        3 Previously presented
        4 Cited in IDS
        5 Machine translation used as reference
        6 Previously presented